DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-6, 8-13, 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art of record does not teach the combination of claimed elements including: “based on the type of operation, selecting an update strategy from a set of pre-defined update strategies, the update strategy specifying a sequence of replication operations to be performed in order to apply changes described in the at least one log record to a target database system of the data analysis system; and determining a class of a change record of the log record, wherein the class is determinable as being a regular class, a structural change class, and a utility action class; wherein the update strategy uses: a regular record add, delete, or update operation for the class determined to be a regular class; a bulk load of the target database system with data originating from the source database system for the class determined to be a structural change class; and a suspension operation for suspending modifications of a certain table of the target database system for the class determined to be a utility action class” as recited in independent claims 1, 8 and 15.
 Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1, 8 and 15 are allowed. 

Dependent claims 2-6, 8-13, 16-20 are allowed at least by virtue of their dependency from claims 1, 8 and 15, respectively.
	

	
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
May 16, 2022